Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 01/15/2021 in which claims 1-16 and 19 were canceled; claims 17 and 18 were amended; and claims 20 and 21 were newly added. All the amendments have been thoroughly reviewed and entered. Claims 17-18 and 20-21 are under examination.

Withdrawn Rejection
The rejection of claims 1, 6-10, 12, 13, 17 and 18 under 35 U.S.C. 103 as being unpatentable over Hnojewyj (5 May 2011; US 2011/0104280 A1) in view of Kim et al (22 December 2011; US 2011/0311817 A1) and Carnahan et al (27 August 2009; US 2009/0215923 A1), is withdrawn, in view of Applicant’s cancellation to claims 1, 6-10 and 12-13, and the Examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alex Nie on 03/09/2021. 

The application has been amended as follows:
	Please delete claim 17 and replace with the following:
	17.  A medical hydrogel kit, comprising:
		a first component comprising polylysine and polyethylene imine (PEI), 	wherein the polylysine is Ɛ-polylysine having an average molecular weight of 	3000 to 5000 Da or poly-L-lysine having an average molecular weight of 7500 to 	300000 Da, the polylysine has a degree of polymerization of 20 or more, and the 	polylysine and the PEI have a mass ratio of 0.1 to 1;
		a second component selected from the group consisting of 4-arm-	polyethylene glycol-succinimidyl glutarate, 4-arm-polyethylene glycol-	succinimidyl succinate, 4-arm-polyethylene glycol-succinimidyl carbonate, and 	combinations thereof, wherein the second component has an average molecular 	weight of 10,000 to 20,000 Da; and 
		a saline solution,
		wherein the first component, the second component and the saline 	solution react to form a medical hydrogel having a degree of swelling of 5% 	to 47% when mixed together, and
		wherein the formed medical hydrogel has a complete in vivo degradation 	time from 5 to 8 weeks.

	Claim 21 (canceled).
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claimed invention is drawn to:
		A medical hydrogel kit, comprising:
		a first component comprising polylysine and polyethylene imine (PEI), 	wherein the polylysine is Ɛ-polylysine having an average molecular weight of 	3000 to 5000 Da or poly-L-lysine having an average molecular weight of 7500 to 	300000 Da, the polylysine has a degree of polymerization of 20 or more, and the 	polylysine and the PEI have a mass ratio of 0.1 to 1;
		a second component selected from the group consisting of 4-arm-	polyethylene glycol-succinimidyl glutarate, 4-arm-polyethylene glycol-	succinimidyl succinate, 4-arm-polyethylene glycol-succinimidyl carbonate, and 	combinations thereof, wherein the second component has an average molecular 	weight of 10,000 to 20,000 Da;  and 
		a saline solution,
		wherein the first component, the second component and the saline 	solution react to form a medical hydrogel having a degree of swelling of 5% 	to 47% when mixed together, and
		wherein the formed medical hydrogel has a complete in vivo 	degradation 	time from 5 to 8 weeks.

The closest applied prior art include Hnojewyj (US 2011/0104280). While Hnojewyj teaches a medical hydrogel composition and kit thereof comprising a electrophilic polymer component comprising a multi-arm PEG succinimidyl glutarate, particularly a 4-arm-PEG succinimidyl glutarate, and a nucleophilic polymer component comprising multi-arm PEG-amine and poly-L-lysine, wherein the multi-arm PEG-amine and poly-L-lysine have a mass ratio of about 0.2 (Hnojewyj: abstract; [0012]-[0017], [0023]-[0031], [0039]-[0042], [0057]-[0078] and [0095]; Example 2; claims 1-10, 12 and 13), there is no teaching or suggestion in Hnojewyj for the nucleophilic polymer component to be a combination of polylysine and polyethyleneimine. 
While other applied prior arts such as Kim (US 2011/0311517) and Carnahan (US 2009/0215923) suggest polyethyleneimine or trilysine as a crosslinking agent that in vivo degradation time of from 5 to 8 weeks, as specifically required by the claimed invention. 
Thus, the combination of polylysine and polyethyleneimine with a 4-arm-PEG succinimidyl ester selected from 4-arm-polyethylene glycol- succinimidyl glutarate, 4-arm-polyethylene glycol-succinimidyl succinate and 4-arm-polyethylene glycol-succinimidyl carbonate, and a saline solution as specifically claimed when mixed together provided a resultant hydrogel having the specifically claimed a degree of swelling and degradation time are not expected or predictive from the teachings of the prior art because the hydrogels of the prior art have a degree of swelling higher than 47% (Carnahan: Figure 9) and no indication of a complete in vivo degradation time of from 5 to 8 weeks is achieved from the hydrogel of the prior art. As such, the claimed medical hydrogel kit is nonobvious over the prior art.
No other outstanding issues are remaining.
As a result, claims 17, 18 and 20 are allowed.





Conclusion

Claims 17, 18 and 20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613